DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 7/14/2022 has been entered.

Claims 1-2, 4-9, 11-16, 18-19 and 21-22 are presented for examination. Claims 1, 4, 7-8, 11, 14-15, 18 have been amended. Claim 22 has been added. Claims 3, 10 and 17 have been cancelled.
Applicant’s amendments to the claims have overcome 112 rejections previously set forth in the Final Office Action mailed 4/15/2022.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:
“the first set of database operations and the second set of database not modifying a same database element” at lines 11-13 of Claim 1 should be: the first set of database operations and the second set of database operation do not modify a same database element (Claims 8 and 15 are also objected due to same reason).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 22, the meaning of “RID pool resources” at line 2 is not clear. First of all, Applicant’s specification does not explain what does “RID” represent; the specification only comprises such description at [0083], “the allocated additional resources comprise … RID pool resource” without explaining what is RID. According to certain publications/references on database field, RID at database field can represent record identifier OR resources identifier, see previous cited reference like [0024] from Bell et al. (US 20170132429 A1), [0069] from Bhattacharjee et al. (US 20110225167 A1), [0016] from Bildhaeuser et al. (US 20080189305 A1), and [0035] from Khan (US 20020184210 A1) (note: those references were cited with the Advisory Action mailed by 7/5/2022). Thereby, it is not clear to one with ordinary skill in the art that whether “RID pool resources” from the specification or Claim 22 means a pool of record identifiers as resources, a pool of resource identifiers as resources or something else. For the purpose of examination, examiner interprets “RID pool resources” as anyone of resource identifiers or record identifiers. Note: Applicant is suggested to remove such “RID pool resources” from the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 15-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Le (CN 109901926 A-English translation provided by Google Patents) in view of Rangachari (US 7600221 B1), Moir et al. (US 20060173885 A1, hereafter Moir), Wells et al. (US 20170344605 A1, hereafter Wells), Reid (US 20170024258 A1) and Byagowi et al. (US 11042414 B1, hereafter Byagowi).
Le, Rangachari, Moir, Wells, Reid and Byagowi were cited on the previous office action.

Regarding to Claim 1, Le discloses: A computer-implemented method comprising:
determining, by one or more processors, that the first application and the second application have been performed [sequentially] during a previous time period (see [0007-[0008]; “According to the historical record and the resource state information of the execution duration of each task”, emphasis added. The historical record implies that the first application/task and the second application/task have been performed during a previous time period);
responsive to determining that the first set of [database] operations and the second set of [database] operations are independent from each other, generating, by one or more processors, an execution schedule indicating that the first application and the second application are to be performed in parallel (see [0007]-[0008]; “starts multiple threads, adjust Multiple tasks are concurrently executed with the multiple thread, dependence is not present in the multiple task between each other; The dependence is closed System includes at least one of following item: there are the dependences of sequencing while parallel trigger, Yi Jiyi for the execution sequence of task The execution of a task relies on the relationship that first task has executed completion” and “Real-Time Scheduling do not have to execute sequence between the task of dependence”, emphasis added. The parallel executions of two or more applications/tasks that were previously executed depend on these two or more applications/tasks does not have dependent relationship. Note: it is understood that an application/task must include a set of operations comprising one or more operations); and
performing, by one or more processors, the plurality of applications based on the execution schedule (see [0007]-[0008]; “starts multiple threads, adjust Multiple tasks are concurrently executed with the multiple thread, dependence is not present in the multiple task between each other” and “Real-Time Scheduling do not have to execute sequence between the task of dependence”. Executing the multiple applications/tasks that does not have dependent relationship concurrently based on the adjusted schedule).

Le does not disclose:
the determination of the first application and the second application have been performed during a previous time period is responsive to receiving a request to perform a plurality of applications including a first application and a second application, and such determination is determining that the first application and the second application have been performed sequentially during the previous time period;
responsive to determining that the first and second applications have been performed sequentially during the previous time period, obtaining, by one or more processors, a first set of database operations associated with the first application and a second set of database operations associated with the second application;
determining, by one or more processors, that the first set of database operations and the second set of database operations are free of conflict based on the first set of database operations and the second set of database not modifying a same database element;
generation of the execution schedule in performed in response to determining that the first set of database operations and the second set of database operations are free of conflict;
obtaining, by one or more processors, based on the execution schedule, a first collection of applications and a second collection of applications from the plurality of applications, the first collection of applications depending on the first application, the second collection of applications depending on the second application;
determining, by one or more processors, according to the execution schedule, (i) a first time length for performing the first application and the first collection of applications and (ii) a second time length for performing the second application and the second collection of applications;
determining, by one or more processors, that the first time length exceeds the second time length; and
responsive to determining that the first time length exceeds the second time length, allocating, by one or more processors, additional resources for performing the first set of database operations associated with the first application.

However, Rangachari discloses: a computer-implemented method for executing two or more tasks in parallel comprising:
obtaining, by one or more processors, a first set of [database] operations associated with the first task and a second set of [database] operations associated with the second task (see lines 10-22 of col. 6; “a younger trace (e.g., a trace including a sequence of code originally intended to be executed first in a series of traces)” and “other elder traces (e.g., traces including a sequence of code originally intended to be executed after the first trace)”. The sequence of code of the younger trace and the sequence of code of the elder traces are obtained in order to figure out there is data dependent relationship between these two operations/tasks);
responsive to determining that the first set of [database] operations and the second set of [database] operations are free of conflict, generating, by one or more processors, an execution scheduling indicating that the first task and the second task are to be performed in parallel (see lines 10-22 of col. 6 and lines 25-28 of col. 6; “a younger trace (e.g., a trace including a sequence of code originally intended to be executed first in a series of traces) may be executed in parallel with other elder traces (e.g., traces including a sequence of code originally intended to be executed after the first trace) as long as there are no data dependencies (e.g., use of the same logical variables in for different traces of the code that would cause a conflict)” and “The parallel processing device may include a scheduler that schedules parallel execution of traces”, emphasis added. The parallel executions of multiple traces/tasks that were originally to be executed sequentially depend on there is no data dependency relationship, i.e., no conflicts between operations of the two traces/tasks that are going to be executed parallel. In addition, a schedule is used to generate execution schedule for the parallel executions of the two or more traces/tasks that is executed parallel); and
performing, by one or more processors, the plurality of tasks based on the execution schedule (see lines 10-22 of col. 6, lines 25-28 of col. 6 and the explanation above).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify dependent relationship between two or more tasks that can be executed concurrently from Le by including feature of there is not data dependent relationship between two operations that were originally executed in sequentially from Rangachari, since it would provide a more accurate parallel execution condition/policy to avoid a situation of two or more operations/tasks that does not have data/dependent relationship to make these operations/tasks to be executed parallel were just scheduled/executed sequentially due to coincidence (see [0007] from Le and lines 10-22 of col. 6 from Rangachari. Based on Le, the two tasks/operations are executed in sequentially previously, then these two tasks/operations would be dependent on each other; however, the sequential executions of two tasks/operations can be just coincidence which these two tasks/operations are not necessary to be dependent on each other. Thereby, after combining the feature of Rangachari, the combination system would provide a more accurate mechanism to detect dependent relationship between two or more tasks or operations).

The combination of Le and Rangachari does not disclose:
the determination of the first application and the second application have been performed during a previous time period is responsive to receiving a request to perform a plurality of applications including a first application and a second application,
determining, by one or more processors, that the first set of database operations and the second set of database operations are free of conflict based on the first set of database operations and the second set of database not modifying a same database element;
obtaining, by one or more processors, based on the execution schedule, a first collection of applications and a second collection of applications from the plurality of applications, the first collection of applications depending on the first application, the second collection of applications depending on the second application;
determining, by one or more processors, according to the execution schedule, (i) a first time length for performing the first application and the first collection of applications and (ii) a second time length for performing the second application and the second collection of applications;
determining, by one or more processors, that the first time length exceeds the second time length; and
responsive to determining that the first time length exceeds the second time length, allocating, by one or more processors, additional resources for performing the first set of database operations associated with the first application.

However, Moir discloses: the first set of database operation[s] and the second set of database operation[s] are free of conflict based on the first set of database operation[s] and the second set of database operation[s] not modifying a same database element (see [0087]; “Concurrent transactions that open the same transactional object for reading do not conflict”. Also see [0104] for the concurrent transactions mentioned at the [0087] are multiple read database operations with regard to a table, i.e., operations that not modifying the database element; the read operation does not modify the database element to be opened or read).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify determination of two sets of operations to be free of conflict for parallel execution from the combination of Le and Rangachari by including policy of multiple database transactions that only contain read operations with regard to a table are free of conflict for concurrent execution from Moir, since it would provide a well-known mechanism to determine whether two or more operations are free of conflict to be executed in parallel (see [0087] from Moir).

In addition, Wells discloses: A computer-implemented method comprising:
responsive to receiving a request to perform a plurality of applications/tasks including a first application/task and a second application/task, optimizing the executions of the plurality of applications/tasks via executing some of applications/tasks parallel (see [0041] and [0043]; “if a request received from client device 120 is a read request”, “To optimize read queries, API service 132 examines a read request to determine an order in which read subqueries generated from the read request are to be executed. For a set of read subqueries that can be executed in parallel (e.g., a set of subqueries that do not depend on a result returned by another subquery or depend on the same result returned by another subquery)”. Receiving a request, wherein the request would include multiple reading applications/tasks to be executed. In response to receiving the reading request, the method tries to optimizing certain reading applications/tasks to execute those applications/tasks in parallel).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the generic applications/tasks environment for executing generic applications/tasks in parallel from the combination of Le, Rangachari and Moir by including database related applications/tasks environment for executing the database related applications/tasks in parallel from Wells, since it would provide a mechanism of triggering the optimization of applications/tasks via sending a particular request for executing the applications/tasks (see [0041] and [0043]).
The combination of Le, Rangachari, Moir and Wells does not disclose:
obtaining, by one or more processors, based on the execution schedule, a first collection of applications and a second collection of applications from the plurality of applications, the first collection of applications depending on the first application, the second collection of applications depending on the second application;
determining, by one or more processors, according to the execution schedule, (i) a first time length for performing the first application and the first collection of applications and (ii) a second time length for performing the second application and the second collection of applications;
determining, by one or more processors, that the first time length exceeds the second time length; and
responsive to determining that the first time length exceeds the second time length, allocating, by one or more processors, additional resources for performing the first set of database operations associated with the first application.

However, Reid discloses:
obtaining, by one or more processors, based on the execution schedule, a first collection of applications and a second collection of applications from the plurality of applications, the first collection of applications depending on the first application, the second collection of applications depending on the second application (see Fig. 7 and [0061]; “a list of the precedent and/or dependent financial batch jobs of the identified financial batch job”. Fig. 7 shows at least two different/separate collections/sets of jobs/applications does not have dependent relationship; such as job 194 from Fig. 7 has a collection of jobs/applications depend on job 194 while job 194 does not have dependent relationship with job 198 that has a collection of jobs/application depends on).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the system from the combination of Le, Rangachari, Moir and Wells by obtaining certain information from the execution schedule of a job from Reid, since it would provide a GUI for user to retrieve detail information like execution time information and job/task dependency information from execution schedule of jobs (see [0015] and [0061] from Reid).

Furthermore, Byagowi discloses:
determining, by one or more processors, (i) a first time length for performing a first group of related tasks and (ii) a second time length for performing a second group of related tasks (see lines 31-38 of col. 14; “if one group of FPGAs that implements one particular function is experiencing longer execution times (e.g., taking longer to complete compute task requests) than other groups of FPGAs”. In order to achieve the result of one group of FPGA is experiencing longer execution times, the system is required to determining the each time length for performing corresponding task requests/jobs by the multiple groups of FPGAs, i.e., the first time length for the “one group of FPGAs that implements one particular function is experiencing longer execution times” and the second time length for “other groups of FPGAs”);
determining, by one or more processors, that the first time length exceeds the second time length (see lines 31-38 of col. 14; “if one group of FPGAs that implements one particular function is experiencing longer execution times (e.g., taking longer to complete compute task requests) than other groups of FPGAs”, emphasis added); and
responsive to determining that the first time length exceeds the second time length, allocating, by one or more processors, additional resources for performing the first group of related tasks (see lines 31-38 of col. 14; “if one group of FPGAs that implements one particular function is experiencing longer execution times (e.g., taking longer to complete compute task requests) than other groups of FPGAs, then FPGA resources can be allocated/reallocated to the FPGAs that implement the function experiencing longer execution times”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the parallel executions of the multiple applications/tasks from the combination of Le, Rangachari, Moir, Wells and Reid by including method of allocating additional resources to one of the groups of jobs/processes having longer completion time than other groups from Byagowi, and thus the combination of Le, Rangachari, Moir, Wells, Reid and Byagowi would disclose the missing limitations from the combination of Le, Rangachari, Moir and Wells, since it would provide a method of dynamic resource allocation based on execution times of the difference groups of job executions to balance the task length (see lines 31-38 of col. 14 from Byagowi).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Le, Rangachari, Moir, Wells, Reid and Byagowi discloses: wherein the plurality of applications further comprise a third application, further comprising: determining, by one or more processors, that the first application, the second application, and the third application have been performed in sequence during the previous time period; responsive to determining that the first application, the second application, and the third application have been performed in sequence during the previous time period, obtaining, by one or more processors, a third set of database operations associated with the third application; and responsive to determining that the first set of database operations, the second set of database operations and the third set of database operations are free of conflict, generating, by one or more processors, the execution schedule indicating that the first, second and third applications are to be performed in parallel (see the rejection of Claim 1, Figs. 2-5, [0070] from Le, “traces T1-1, T3-1 and T5-1 could each be executed in parallel within the trace processor 100 since none of these three traces is dependent upon any other trace for execution” from lines 2-4 of col. 30 of Rangachari, “examine the schema definitions associated with each subquery to determine if any subqueries can be executed simultaneously at a particular cloud location 140” from [0050] of Wells, emphasis added. More than two applications/tasks can be executed in parallel at either reference, and thus it is well-known and understood to one with ordinary skill in the art that there is a third application at the combination of Le, Rangachari, Moir and Wells to be executed in parallel with the first and second applications while the combination uses similar steps/actions for this third application as the steps/actions for the first and second applications for parallel executions, i.e., determining the first, second and third applications were executed sequence during the previous time period, obtaining third set of database operations associated with the third application, generating execution scheduling of executing the first, second and third applications in parallel in response to the determination of the first, second and third sets of database operations are free of conflict from each other).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Le, Rangachari, Moir, Wells, Reid and Byagowi discloses: storing, by one or more processors, the execution schedule; and responsive to a further request to perform a set of applications among the plurality of applications, performing, by one or more processors, the set of applications according to the stored execution schedule (see the rejection of Claim 1 and [0007]-[0008] from Le; “According to the historical record and the resource state information of the execution duration of each task”, emphasis added. Although the cited description from Le is “the historical record” instead of the current/present determined execution schedule, it is well-known and understood to one with ordinary skill in the art that the current/present determined execution schedule in view of a future/further request is also considered as historical record. Thereby, the combination of Le, Rangachari, Mori and Wells would also save/store the execution schedule that is currently/presently determined and use such stored execution schedule as historical record for scheduling the future/further request to perform the subset of applications/tasks on the stored execution schedule).

Regarding to Claim 8, Claim 8 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further Claim 9 is a product claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 12, the rejection of Claim 8 is incorporated and further Claim 12 is a product claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 15, Claim 15 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further Claim 16 is a system claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 19, the rejection of Claim 15 is incorporated and further Claim 19 is a system claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 21, the rejection of Claim 1 is incorporated and further the combination of Le, Rangachari, Moir, Wells, Reid and Byagowi discloses: wherein the plurality of applications are a plurality of programs, the first application is a first program, and the second application is a second program (see [0002] from Le, “task program”. Each of the applications/tasks mentioned at the description of Le is a program, and thus the multiple tasks to be executed in parallel from [0007]-[0008] of Le are programs, i.e., the multiple tasks are a plurality of programs including a first program and a second program).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Le (CN 109901926 A-English translation provided by Google Patents) in view of Rangachari (US 7600221 B1), Moir et al. (US 20060173885 A1, hereafter Moir), Wells et al. (US 20170344605 A1, hereafter Wells), Reid (US 20170024258 A1) and Byagowi et al. (US 11042414 B1, hereafter Byagowi) and further in view of Lemarinier et al. (US 9448842 B1, hereafter Lemarinier).
Le, Rangachari, Wells, Reid, Byagowi and Lemarinier were cited on the previous office action.

Regarding to Claim 4, the rejection of Claim 1 is incorporated, the combination of Le, Rangachari, Moir, Wells, Reid and Byagowi does not disclose:
decreasing, by one or more processors, a set of resources allocated for performing the second set of database operations; and
allocating, by one or more processors, the set of resources as the additional resources for performing the first set of database operations associated with the first application.
However, Lemarinier discloses: wherein allocating the additional resource comprises:
decreasing, by one or more processors, a set of resources allocated for performing the second set of [database] operations; and allocating, by one or more processors, the set of resources as the additional resources for performing the first set of [database] operations associated with the first application (see lines 18-27 of col. 3; “accommodating a request for additional computing resources to execute a job that is currently being executed … by de-allocating one or more computing resources from one or more jobs that are currently executing and re-allocating the de-allocated computing resources to the job associated with the received request”. De-allocating resources from one or more jobs that are currently executing and reallocating such de-allocated resources to another job that is concurrently executing with the one or more jobs).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the allocation of additional resource for one of the groups of applications/tasks from the combination of Le, Rangachari, Moir, Wells, Reid and Byagowi by including method of allocating additional resources for one of currently executing job from another currently executing job from Lemarinier, and thus the combination of Le, Rangachari, Moir, Wells, Reid, Byagowi and Lemarinier would disclose the missing limitations from the combination of Le, Rangachari, Moir, Wells, Reid and Byagowi, since it would provide a method of providing additional resources without using extra resources (see lines 18-27 of col. 3 from Lemarinier).

Regarding to Claim 11, the rejection of Claim 8 is incorporated and further Claim 11 is a product claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 18, the rejection of Claim 15 is incorporated and further Claim 18 is a system claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Le (CN 109901926 A-English translation provided by Google Patents) in view of Rangachari (US 7600221 B1), Moir et al. (US 20060173885 A1, hereafter Moir), Wells et al. (US 20170344605 A1, hereafter Wells), Reid (US 20170024258 A1) and Byagowi et al. (US 11042414 B1, hereafter Byagowi) and further in view of Bireley et al. (US 20080319959 A1, hereafter Bireley).
Le, Rangachari, Moir, Wells, Reid, Byagowi and Bireley were cited on the previous office action.

Regarding to Claim 6, the rejection of Claim 1 is incorporated, the combination of Le, Rangachari, Moir, Wells, Reid and Byagowi does not disclose: wherein obtaining the first set of database operations and the second set of database operations comprises:
pre-compiling, by one or more processors, the first application and the second application to extract a first set of queries associated with the first application and a second set of queries with the second application; and
determining, by one or more processors, the first set of database operations and the second set of database operations from the first set of queries and the second set of queries.

However, Bireley discloses: a method of obtaining a set of database operations comprising:
pre-compiling, by one or more processors, an application to extract a first set of queries associated with the application (see [0005]; “the executing application in which they are called, a precompiler may output the query statements to a database request module”); and
determining, by one or more processors, the first set of database operations from the first set of queries (see [0005]; “The query statements sent to the database request module are forwarded to a bind tool at the database that pre-processes the query statements, determines a query execution plan, and otherwise prepares the query”. The executions of the query statements would inherently require obtaining/determining the database operations from the query statements, otherwise the module is not able to perform the corresponding operations).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of obtaining database operations of job requests on the first and second applications from the combination of Le, Rangachari, Moir, Wells, Reid and Byagowi by using generic database query execution process including precompiling the request/job to generate query statements and then extracting database query operations from the query statements from Bireley, and thus the combination of Le, Rangachari, Moir, Wells, Reid, Byagowi and Bireley would disclose the missing limitations from the combination of Le, Rangachari, Moir, Wells, Reid and Byagowi, since it would be well-known and understood to provide a generic database query execution environment that including pre-compiler and obtaining database operations from query statements for a database query request (see [0005] from Bireley and [0001] and [0021] from Welles. Wells or the combination system before applying concepts from Bireley discusses executing of database related requesting that including database query operations; however, Wells or the combination system before applying concepts from Bireley focuses on higher level operations other than generic database query operations. [0005] from Bireley discusses certain generic database query execution environment to perform database query operations. Thereby, it is well-known and understood to one with ordinary skill in the art to applying the concepts from Bireley to complete a database query system from Wells).

Regarding to Claim 13, the rejection of Claim 8 is incorporated and further Claim 13 is a product claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Le (CN 109901926 A-English translation provided by Google Patents) in view of Rangachari (US 7600221 B1), Moir et al. (US 20060173885 A1, hereafter Moir), Wells et al. (US 20170344605 A1, hereafter Wells), Reid (US 20170024258 A1) and Byagowi et al. (US 11042414 B1, hereafter Byagowi) and further in view of Horii et al. (US 20190227844 A1, hereafter Horii) and Sharma (US 20190205448 A1).
Le, Rangachari, Moir, Wells, Reid, Byagowi, Horii and Sharma were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 1 is incorporated, the combination of Le, Rangachari, Moir, Wells, Reid and Byagowi does not disclose:
determining, by one or more processors, an amount of a given type of resource to be consumed when performing the first application and the second application in parallel; and
responsive to determining that the amount exceeds a threshold, adjusting, by one or more processors, a processing mode from a first join algorithm to a second join algorithm for a database operation of the group consisting of: the first set of database operations and the second set of database operations, to reduce the amount of the given type of resource to be consumed.

However, Horii discloses: determining, by one or more processors, an amount of a given type of resource to be consumed when performing parallel execution; and responsive to determining that the amount exceeds a threshold, adjusting, by one or more processors, a processing mode for from a first [join] algorithm to a second [join] algorithm to reduce the amount of the given type of resource to be consumed (see [0040] and [0044]; “whether to execute the target program on a single hardware thread (“S” or “Single” mode) or a plurality of hardware threads (“M” or “Multiple” mode)” and “change the execution mode to “S” mode, assigning section 170 may replace one or more HW memory fence instructions in the target program with LW memory fence instructions … assigning section 170 can replace each HW memory fence instruction with a LW memory fence instruction subject to a condition that the corresponding memory fence exceeds a threshold number of executions or frequency of execution”. Changing the processing mode from M mode to S mode based on a condition that the corresponding memory fence exceeds a threshold value. Also see “guarantee the software threads in the target program correctly executed on a plurality of hardware threads in parallel” from [0024], this description here implies that the M mode described at [0040] or [0044] is a parallel execution mode).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the parallel executions of the multiple applications/tasks from Le, Rangachari, Moir, Wells, Reid and Byagowi by including method of changing processing mode when the resource usage at the multiple threads mode exceeds a threshold value from Horri, since it would provide a method dynamic exchange between two different processing modes of a device to avoid using too much or too little resources in a processing mode (see [0040] and [0044] From Horii).

Furthermore, Sharma discloses: adjust a processing mode from a first join algorithm to a second join algorithm for a database operation, to reduce the amount of the given type of resource to be consumed (see [0033] and [0045]; “If overall memory usage is high at the time the execution plan 116 is being carried out by the query execution engine 114, then it might be better to use another type of join operator (e.g., a nested loop join operator, which is slower but is also less memory intensive) instead of a hash join operator”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the changing processing mode based on memory resource usage is exceeding a threshold from the combination of Le, Rangachari, Moir, Wells, Reid, Byagowi and Horri by including method of changing a first join algorithm to a second join algorithm for a database operation for lower the memory resource usage of the database operation from Sharma, and thus the combination of Le, Rangachari, Moir, Wells, Reid, Byagowi, Horri and Sharma would disclose the missing limitations from the combination of Le, Rangachari, Moir, Wells, Reid and Byagowi, since it is well-known and understood to lower memory resource usage of the system by changing execution of a higher memory resource usage algorithm to a lower memory resource usage algorithm when the memory usage of the system maintains a high status (see [0033]).

Regarding to Claim 14, the rejection of Claim 8 is incorporated and further Claim 14 is a product claim corresponds to method Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As explained at the Advisory Action mailed by 7/5/2022, Examiner only found out some prior art reference providing feature like sort pool resources and RID (not matter it is resource identifiers or record identifiers) pool resources as resources to be allocated for performing database operations. However, examiner did not find out any reference provide feature like adding additional sort pool resources OR resource identifier pool resources OR record identifier pool resources to corresponding database operations when it is determining that performing such corresponding database operations would require longer time than other database operations. Unlike the generic computer resources such as CPU/processors or memory, examiner did not find out reference or evidence for such sort pool resource or RID resource saying allocating additional such resources to the database operations would inherently increase the execution speed of the database operations.  

Response to Arguments
Applicant’s arguments, filed 6/13/2022, with respect to rejections of Claims 1-2, 4-9, 11-16 and 18-21 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations and Applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196